El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El objeto de la acción en este caso era que una venta con pacto de retro debe ser considerada como una hipoteca; La demanda también contiene la súplica de que se condene 'a demandada en costas y al pago de honorarios de abo-gado. La demandada-apelada consintió en que se registrara una sentencia pero se opuso a la imposición de las costas y honorarios de abogado. La cuestión fué sometida a la Corte de Distrito de Ponce, que dictó sentencia a favor de la de-mandante con costas pero sin honorarios de abogado. La demandante apeló. La apelada solicita ahora la desestima-ción del recurso por el fundamento de que la apelación es frívola.
La corte, al dictar sentencia, fijó la cuantía de los inte-reses, según entendemos, siguiendo las palabras de la escri-tura, y por tanto nos inclinamos a convenir con la apelada en que cualquier discusión sobre los intereses es frívola toda vez que la demandante obtuvo exactamente lo que solicitaba en la demanda.
No podemos, sin embargo, convenir con la apelada *603en que la apelación es frívola en lo que respecta a la omi-sión en conceder honorarios de abogado. Aunque existe una razonable probabilidad de que la corte actuó sabiamente ai negarse a conceder los honorarios, ésta era la cuestión principal sometida a la corte sentenciadora y que fué resuelta en contra de las contenciones de la demandante y apelante.
Aunque hay cierta jurisprudencia al efecto de que una apelación debe dirigirse a la parte específica de la sentencia apelada, sin embargo, nuestro estatuto no se presta necesa-riamente a tal interpretación. El artículo 296 del Código de Enjuiciamiento Civil prescribe lo siguiente:
“Art. 296. — Una apelación se interpone entregando al secretario de la corte en que fué dictada o registrada la sentencia o providen-cia apelada, un escrito manifestando que se apela de ella, o de de-terminada parte de la misma, y presentando idéntica manifestación a la parte contraria o a su abogado.”
Con arreglo a este texto nos sentimos obligados a decla-rar que la apelante puede apelar contra toda la sentencia y levantar cualesquier cuestiones incidentales. No encontra-mos nada en nuestras decisiones o en las de California en sentido contrario. *

La moción de desestimación debe ser declarada sin lugar.